                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY JOSEPH CARROLL,

                   Plaintiff,                             8:20CV160

      vs.
                                              MEMORANDUM AND ORDER
JERRY HAMIK, NRC Employee;

                   Defendant.


      On April 29, 2021, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. To date, Plaintiff has not filed an
amended complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 8th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
